Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 17, 1992, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
The record indicates that claimant left his employment for an indefinite period when his supervisor failed to promote him. The medical evidence presented fails to indicate that claimant was unable to perform his work during the period in question. Under the circumstances, substantial evidence exists to support the Board’s decision that claimant voluntarily left his employment without good cause, thus disqualifying him from receiving unemployment insurance benefits. Any remaining contentions raised by claimant have been examined and found to be lacking in merit.
Weiss, P. J., Yesawich Jr., Crew III, White and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.